Citation Nr: 1538870	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-41 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obsessive compulsive disorder.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression with anxiety.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for Hepatitis C.  

6.  Entitlement to nonservice-connected pension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a July 2015 Travel Board hearing and a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  

The Board notes that the Veteran has filed a claim for obsessive compulsive disorder, depression, and anxiety.  Based on the Veteran's contentions and diagnoses of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

This case was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issue on appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder and Hepatitis C and entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in June 2006, the RO denied entitlement to service connection for obsessive compulsive disorder, depression with anxiety, and Hepatitis C.  

2.  In a June 2008 rating decision, the RO denied entitlement to nonservice-connected pension and denied reopening the Veteran's claims of entitlement to service connection for obsessive compulsive disorder, depression with anxiety, and Hepatitis C; however the evidence submitted within the one year appeal period relates to an unestablished fact and raises a reasonable possibility of substantiating the claims; therefore the June 2008 rating decision is not final.

3.  Evidence submitted since the June 2006 rating decision relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for obsessive compulsive disorder, depression with anxiety, and Hepatitis C and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  The June 2008 rating decision is not final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

3.  Evidence received since the June 2006 rating decision is new and material and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the claims of entitlement to service connection for obsessive compulsive disorder, depression with anxiety, and Hepatitis C, no discussion of the VA's duty to notify and assist is necessary for these issues.  

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a June 2006 rating decision, the RO, in relevant part, denied the Veteran's claims for entitlement to service connection for obsessive compulsive disorder, depression with anxiety and Hepatitis C.  The RO concluded that the Veteran had current diagnoses of obsessive compulsive disorder, anxiety disorder, and depression but the Veteran's service treatment records were absent of treatment and there was no evidence the conditions were related to service.  Additionally, while the RO noted that the Veteran was placed in drug rehabilitation for barbiturate use during service, the RO concluded that the Veteran's service treatment records were absent of an ear piercing and cocaine use and there was no evidence that the Veteran's Hepatitis C was related to service.   

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 8, 2006.  He did not appeal that decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence of record at the time of the June 2006 rating decision included the Veteran's service treatment records that showed the Veteran underwent drug rehabilitation for barbiturate use; VA treatment records dated December 2004 to March 2006 that revealed diagnoses of obsessive compulsive disorder, anxiety disorder, depression and Hepatitis C; and a March 2006 Hepatitis C Risk Factor questionnaire in which the Veteran reported intravenous drug use in service, intranasal cocaine use in service, and a left ear piercing in service.  

The Veteran filed a claim to reopen and a claim for nonservice-connected pension in December 2007.  The RO denied the Veteran's claim to reopen and his claim for entitlement to nonservice-connected pension in a June 2008 decision.  

Thereafter, the record reveals that in March 2009 the Veteran submitted an October 2008 VA treatment record that showed the Veteran was being treated for obsessive compulsive disorder and anxiety disorder.  The record also revealed that the Veteran did not meet the full criteria for PTSD but had some reexperiencing symptoms and some avoidance related to an incident in the military where he and another soldier were mistakenly held on the ground at gunpoint while the suspect of a murder event was being sought.  In March 2009 the Veteran also submitted an undated photograph of himself in an Air Force uniform with a pierced ear and an additional Income-Net Worth and Employment Statement.  

The Board finds that this evidence is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim within the one-year appeal period.  38 C.F.R. § 3.156(a), (b).  Accordingly, the Board finds that the June 2008 rating decision is not final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board also finds that this evidence relates to the unestablished facts that were the partial basis of denial in the June 2006 rating decision.  As new and material evidence to reopen the claims for entitlement to service connection for obsessive compulsive disorder, depression with anxiety and Hepatitis C has been received the claims are, therefore, reopened.  The Veteran's appeals to this extent are allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for obsessive compulsive disorder, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for depression with anxiety, the appeal is granted to this limited extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for Hepatitis C, the appeal is granted to this limited extent.  


REMAND

Acquired Psychiatric Disorder 

The Veteran contends that his acquired psychiatric disorder is related to an in-service incident in which he and a fellow soldier were held at gun point.  The Veteran also contends that this incident caused a chronic mental disability which led to an increase in his in-service drug use.  

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  The Veteran's service treatment records do reveal that the Veteran completed drug rehabilitation for barbiturate use.  

The Board finds that efforts should be undertaken to substantiate the alleged in-service incident.  The Board also finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Hepatitis C

The Veteran contends that his Hepatitis C is related to his military service.  Specifically, the Veteran contends that his Hepatitis C is related to in-service drug use, an in-service ear piercing, and in-service immunizations administered through air guns.  

The Veteran was afforded a VA examination in October 2009.  The examiner diagnosed Hepatitis C.  The Veteran reported using cocaine by "smoking and snorting", and smoking marijuana.  The Veteran reported that he used IV cocaine and methamphetamine while in service and last used in 2005 or 2006.  The examiner noted a May 2008 VA treatment record that showed risk factors for Hepatitis C during the time frame 1973 to 1985.  The examiner noted an October 2004 VA treatment record that showed the Veteran reported he started drinking at age 18, started using marijuana at age 17 and started using cocaine at age 18.  The examiner also noted that the Veteran has a left ear piercing and claims it was pierced in 1973.  The examiner noted the picture with a left ear piercing with an Air Force uniform.  The examiner also noted no documentation of an ear piercing on the separation examination.  The examiner explained that based on the evidence, the Veteran was using cocaine at age 18, which was in 1971, before entering the service and was using until 2005 or 2006 with no documentation of an ear piercing on the separation exam.  The examiner concluded that the Veteran's Hepatitis C was not at least as likely as not due to military service, the drug use in-service or the ear piercing.  

VA treatment records dated February 2009 and June 2015 estimate the onset date of Hepatitis C as 1973 or 1974 based on the Veteran's report of intravenous drug use and the 50 percent chance of those who got Hepatitis C through intravenous drug use getting it in the first two years of use.  

The Board notes that pursuant to 38 U.S.C.A. §§ 105, 1110, and 1131 (West 2014), "no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs."  Therefore, Hepatitis C due to in-service drug use is barred by law.  However, as noted above, the Veteran has asserted that an in-service incident of being held at gun point caused chronic mental disability which led to an increase in his drug use.  The United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Thus, if the Veteran is found to have a chronic mental disability that is due to service, then an opinion should be obtained as to whether such mental disability aggravated his drug use. 

Additionally, the Board notes that there is no medical opinion of record concerning the Veteran's assertions that his Hepatis C is due to in-service immunizations administered through air guns.  Furthermore, despite not being noted on entrance or separation, when resolving all reasonable doubt in favor of the Veteran, the Board finds the photograph submitted by the Veteran is evidence of an in-service ear piercing.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his Hepatitis C.  

Nonservice-Connected Pension

In regards to the Veteran's claim for nonservice-connected pension, the Veteran contends that he is unable to work due to his Hepatitis C, depression with anxiety and obsessive compulsive disorder.  However, the evidence of record reflects that the Veteran has been employed periodically during the appeal period.  Additionally, at the July 2015 hearing the Veteran reported missing nine days of work in the prior 90 days due to his conditions.  The Board notes that, the Court has observed that a Veteran's income is an essential element in a claim for nonservice-connected pension benefits and that it must specifically be considered.  Vargas-Gonzalez, 12 Vet. App. at 328.  Therefore, the Board finds that the Veteran should be afforded an opportunity to clarify his employment status throughout the appeal period.   

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and submit Income-Net Worth and Employment Statements for the time period beginning December 2007 to date.

2. Provide the Veteran an opportunity to identify any pertinent treatment records for his acquired psychiatric disorder and Hepatitis C.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO/AMC should obtain outstanding VA treatment records dated July 2008 to the present.  

3. Undertake appropriate efforts to substantiate the Veteran's allegation that he and another soldier were mistakenly held on the ground at gunpoint while the suspect of a murder event was being sought.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should diagnose all current psychiatric disorders.  If there are different diagnoses than those of record, to include obsessive compulsive disorder, anxiety disorder, and depression (see VA treatment records) the examiner should attempt to reconcile the diagnoses.

(a) The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's diagnosed acquired psychiatric disorders are in any way etiologically related to the Veteran's military service, to include having their onset in-service.  In so opining, the examiner should specifically discuss the October 2008 VA treatment record that related some of the Veteran's symptoms to the alleged event of having been mistakenly held on the ground at gunpoint. 

(b) The examiner must also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any acquired psychiatric disorder found to be related to the Veteran's military service caused OR aggravated (beyond the natural progress) the Veteran's in-service and/or post-service abuse of drugs?  If aggravation is shown, the examiner should quantify the degree of aggravation due to the disorder, if possible.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of Hepatitis C.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The examiner should determine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Hepatitis C is related to his 1) in-service drug abuse; 2) in-service air gun immunizations; or 3) an in-service ear piercing.  In so doing, the examiner is asked to do the following:  (i) assume as fact that the Veteran had an in-service ear piercing in 1973; and (ii) consider and discuss VA treatment records dated February 2009 and June 2015 which estimate the onset date of Hepatitis C as 1973 or 1974.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


